Exhibit 10.4

 

RESTRICTED STOCK RIGHTS AGREEMENT

 

(Performance-Based Vesting)

(Fiscal 2012 Annual Incentive Program)

 

THIS RESTRICTED STOCK RIGHTS AGREEMENT (this “Agreement”) is made effective as
of the            day of           , 20           (the “Effective Date”),
between Christopher & Banks Corporation, a Delaware corporation (the “Company”),
and            (“Employee”).

 

1.             Award.

 

(a)           Rights.  Pursuant to the Second Amended and Restated
Christopher & Banks Corporation 2005 Stock Incentive Plan (the “Plan”), Employee
has been granted this restricted stock rights award (the “Award”), which
represents the right to receive restricted shares of the Company’s common stock,
par value $0.01 per share (“Common Stock”) subject to fulfillment of the vesting
conditions set forth in this Agreement and in Exhibit A to this Agreement.

 

(b)           Target Dollar Amount Subject to this Award.  The target dollar
amount subject to this award shall be equal to Employee’s actual base salary
earnings in fiscal 2012 (the “Target Dollar Amount”).

 

(c)           Rights Vesting Schedule.  Subject to the other terms and
conditions of this Agreement and the Plan, this Award will vest, and Restricted
Shares (half of which will be subject to further vesting requirements, as set
forth in Exhibit B to this Agreement) will be awarded to Employee, in accordance
with and to the extent provided in Exhibit A, following completion of the fiscal
2012 audit and a determination by the Compensation Committee (the “Committee”)
that all or a portion of the Restricted Shares shall be awarded; provided
Employee has been continuously employed since the Effective Date by the Company
or any employing subsidiary of the Company.  The day on which the Award is
scheduled to vest initially pursuant to this Section 1(c) is referred to in this
Agreement as the “Scheduled Vest Date.”

 

(d)           Plan Controls.  Employee hereby agrees to be bound by all of the
terms and provisions of the Plan, including any which may conflict with those
contained in this Agreement.  The Plan is hereby incorporated by reference into
this Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan.  In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control.  Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.

 

2.             Future Award of Restricted Shares.  Subject to the other terms of
the Award, upon the Scheduled Vest Date, Employee shall be entitled to receive,
in accordance with the terms and provisions of the Plan and this Agreement, the
number of restricted shares (the “Restricted Shares”) calculated as provided in
Exhibit A.  The Restricted Shares will be governed by the

 

1

--------------------------------------------------------------------------------


 

terms of the Restricted Stock Agreement (Time-Based Vesting) in the form
attached as Exhibit B to this Agreement, which the Company will enter into with
Employee as of the Scheduled Vest Date.  The Company will issue such Restricted
Shares to Employee on the Scheduled Vest Date or as soon as administratively
feasible following such date.  Although the Restricted Shares are vested as of
the Scheduled Vest Date, no Restricted Shares will be issued to Employee until
Employee executes the Restricted Stock Agreement (Time-Based Vesting).  If the
number of Restricted Shares to be delivered to Employee is not a whole number,
then the number of Restricted Shares shall be rounded down to the nearest whole
number.  No fractional Restricted Shares shall be issued upon vesting of the
Award.

 

Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Common Stock (whether subject to restrictions or unrestricted)
may be postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law.  The Company shall not be obligated to issue or deliver any shares of
Common Stock if the issuance or delivery thereof shall constitute a violation of
any provision of any law or of any regulation of any governmental authority or
any national securities exchange.  In addition, the grant of the Award and the
delivery in the future of any shares of Common Stock pursuant to this Agreement
are subject to any clawback policies the Company may adopt in compliance with
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
Section 10D of the Securities Exchange Act of 1934 and any applicable rules and
regulations of the Securities and Exchange Commission.

 

3.             Termination of Employment.  In the event of termination of
Employee’s employment with the Company or any employing subsidiary of the
Company for any reason prior to the Scheduled Vest Date, the entire Award shall
be forfeited and immediately cancelled as of the date of such termination of
employment.  The effect of a termination of employment that occurs after the
Scheduled Vest Date is set forth in Exhibit B.

 

4.             Forfeiture of Award.  In the event that (i) during fiscal 2012 or
that portion of fiscal 2013 that precedes the Scheduled Vest Date, Employee is
placed on a formal (in writing) “performance improvement plan” or (ii) Employee
is not rated “fully satisfactory” or higher for fiscal 2012 on Employee’s
individual performance evaluation, the entire Award shall be forfeited and
immediately cancelled as of the date of such event.

 

5.             Employment Relationship.  Nothing in this Agreement shall be
construed as constituting a commitment, guaranty, agreement, or understanding of
any kind or nature that the Company or its subsidiaries shall continue to employ
Employee, and this Agreement shall not affect in any way the right of the
Company or any of its subsidiaries to terminate the employment of Employee.  For
purposes of this Agreement, Employee shall be considered to be in the employment
of the Company as long as Employee remains an employee of either the Company,
any successor corporation or a parent or subsidiary corporation of the Company
or any successor corporation.  Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.

 

2

--------------------------------------------------------------------------------


 

6.             Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to a delegate to the extent of such delegation, pursuant to
the terms of the Plan or resolutions adopted in furtherance of the Plan,
including, without limitation, the right to make certain determinations and
elections with respect to the Restricted Shares.

 

7.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all lawful successors to
Employee permitted under the terms of the Plan.

 

8.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without
reference to the principles of conflicts of laws.

 

(This space intentionally left blank.)

 

*              *              *              *              *             
*              *              *              *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

EMPLOYEE

 

 

 

Signed:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Performance Vesting

 

This Exhibit A to the Restricted Stock Rights Agreement effective           
          , 20           (the “Agreement”) contains the performance requirements
for the vesting of the Award.  Capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement.

 

Award of Restricted Shares

 

Upon the vesting of a dollar amount pursuant to the Agreement (including this
Exhibit A), as determined by the Committee, Employee will be entitled to
receive, in the manner set forth in Section 2 of the Agreement, a number of
Restricted Shares equal to the whole number of shares of Common Stock of the
Company that could be purchased by such dollar amount at the closing sale price
of the shares of Common Stock as reported on the New York Stock Exchange (or
such other stock market on which such shares are then being traded) on the day
the Restricted Shares are awarded.

 

Vesting of Rights to Receive Restricted Shares Based on the Company’s Operating
Income in Fiscal Year 2012

 

Whether the Award will vest depends on the Company’s Operating Income for its
fiscal year 2012 compared to the Operating Income Target.  As used herein,
“Operating Income” shall mean income before interest and taxes determined in
accordance with Generally Accepted Accounting Principles but prior to accruing
expense for (i) any awards under the Company’s annual incentive program for 2012
or any other performance or guaranteed bonuses paid or accrued by the Company
during fiscal 2012 and based on fiscal 2012 performance, (ii) any discretionary
employer matching contributions under the Company’s 401(k) Plan made or accrued
in fiscal 2012 and (iii) excluding the impact (whether positive or negative)
thereon of any change in accounting standards issued after the Effective Date
and to be effective during the Company’s fiscal year 2012, or extraordinary
items (as defined in accordance with Generally Accepted Accounting Principles). 
For fiscal 2012, the Operating Income target equals $           Million (the
“Operating Income Target”).

 

Subject to the forfeiture provisions set forth in Sections 3 and 4 of the
Agreement, the Award shall vest with regard to the right to receive Restricted
Shares on the Scheduled Vest Date as follows:

 

·                  If Operating Income is between           % and           % of
the Operating Income Target, then Employee will vest with respect to           %
of the Target Dollar Amount.

 

·                  If Operating Income is between           % and           % of
the Operating Income Target, then Employee will vest with respect to           %
of the Target Dollar Amount.

 

5

--------------------------------------------------------------------------------


 

·                  If Operating Income equals or exceeds           % of the
Operating Income Target, then Employee will vest with respect to           % of
the Target Dollar Amount.

 

·                  If Operating Income is less than           % of the Operating
Income Target, then Employee will not vest with respect to any portion of the
Target Dollar Amount.

 

Chief Financial Officer Certification Required as Condition to Vesting

 

Prior to the Scheduled Vest Date, the Chief Financial Officer shall certify in
writing to the Committee the Operating Income for the fiscal year ended March 3,
2012 based on the audited financial statements for the year.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Restricted Stock Agreement (Time-Based Vesting)

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of the
           day of                      , 20          , between Christopher &
Banks Corporation, a Delaware corporation (the “Company”), and           
(“Employee”).

 

1.             Award.

 

(a)           Shares.  Pursuant to the Second Amended and Restated
Christopher & Banks Corporation 2005 Stock Incentive Plan (the “Plan”),
           shares (the “Restricted Shares”) of the Company’s common stock, par
value $0.01 per share (“Common Stock”), shall be issued as hereinafter provided
in Employee’s name subject to certain restrictions thereon.

 

(b)           Issuance of Restricted Shares.  The Restricted Shares shall be
issued upon execution hereof by Employee and upon satisfaction of the conditions
of this Agreement.

 

(c)           Plan Controls.  Employee hereby agrees to be bound by all of the
terms and provisions of the Plan, including any which may conflict with those
contained in this Agreement.  The Plan is hereby incorporated by reference into
this Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan.  In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control.  Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.

 

2.             Restricted Shares.  Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:

 

(a)           Forfeiture Restrictions.  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company or employing subsidiary for any reason other than (i) death or
(ii) disability, as defined below, or except as otherwise provided in the last
sentence of subsection (b) of this Section 2, Employee shall, for no
consideration, forfeit to the Company all Restricted Shares to the extent then
subject to the Forfeiture Restrictions.  The prohibition against transfer and
the obligation to forfeit and surrender Restricted Shares to the Company upon
termination of employment are herein referred to as “Forfeiture Restrictions.” 
The Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.  For purposes of this Agreement, “disability”
shall mean any physical or mental condition which would qualify Employee for a
disability benefit under any long-term disability plan then maintained by the
Company or the employing subsidiary.

 

(b)           Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions
shall lapse as to the Restricted Shares in accordance with the following
schedule, provided that Employee has

 

7

--------------------------------------------------------------------------------


 

been continuously employed by the Company (or any subsidiary of the Company)
from the date of this Agreement through the lapse date:

 

Lapse Date or Dates

 

Number of
Restricted Shares as to Which Forfeiture
Restrictions Lapse on Such Dates

 

 

 

 

 

Scheduled Vest Date as defined in the Restricted Stock Rights Agreement between
the Company and Employee

 

 

 

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) the occurrence of a Change in
Control (as such term is defined in Section 10 of the Plan), or (ii) the date
Employee’s employment with the Company is terminated by reason of death or
disability, as defined above.  In the event Employee’s employment is terminated
for any other reason, the Committee which administers the Plan (the “Committee”)
may, in the Committee’s sole discretion, approve the lapse of Forfeiture
Restrictions as to any or all Restricted Shares still subject to such
restrictions, such lapse to be effective on the date of such approval or
Employee’s termination date, if later.

 

(c)           Issuance and Custody of Certificates.  The Company shall cause the
Restricted Shares to be issued in Employee’s name, either by book-entry
registration or issuance of a stock certificate or certificates, pursuant to
which Employee shall have voting rights and shall be entitled to receive all
dividends unless and until the Restricted Shares are forfeited pursuant to the
provisions of this Agreement.  The Restricted Shares shall be restricted from
transfer and shall be subject to an appropriate stop-transfer order.  If any
certificate is issued, the certificate shall bear a legend evidencing the nature
of the Restricted Shares, and the Company may cause the certificate to be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Company as a depository for safekeeping
until the forfeiture occurs or the Forfeiture Restrictions lapse pursuant to the
terms of the Plan and this Agreement.  If a certificate is issued, upon request
of the Committee or its delegate, Employee shall deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Shares then subject to the
Forfeiture Restrictions.

 

Upon the lapse of the Forfeiture Restrictions without forfeiture, and following
payment of the applicable withholding taxes pursuant to Section 3 hereof, the
Company shall cause the shares upon which Forfeiture Restrictions lapsed (less
any shares withheld to pay taxes), free of the restrictions and/or legend
described above, to be delivered, either by book-entry registration or in the
form of a certificate or certificates, registered in Employee’s name or in the
names of Employee’s legal representatives, beneficiaries or heirs, as the case
may be.

 

Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Common Stock (whether subject to restrictions or unrestricted)
may be postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law.  The Company shall not be

 

8

--------------------------------------------------------------------------------


 

obligated to issue or deliver any shares of Common Stock if the issuance or
delivery thereof shall constitute a violation of any provision of any law or of
any regulation of any governmental authority or any national securities
exchange.  In addition, the grant of the Restricted Shares and the delivery of
any shares of Common Stock pursuant to this Agreement are subject to any
clawback policies the Company may adopt in compliance with the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, Section 10D of the Securities
Exchange Act of 1934 and any applicable rules and regulations of the Securities
and Exchange Commission.

 

3.             Income Tax Matters.  In order to comply with all applicable
federal, state or local income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal, state
or local payroll, withholding, income or other taxes, which are the sole and
absolute responsibility of Employee, are withheld or collected from Employee. 
In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Restricted Shares, by (i) delivering cash, a check
(bank check, certified check or personal check) or a money order payable to the
Company, (ii) having the Company withhold a portion of the Restricted Shares
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, (iii) delivering to the Company shares of Common Stock held by Employee
for more than six (6) months (or such period as the Committee may deem
appropriate for accounting purposes or otherwise) having a Fair Market Value
equal to the amount of such taxes, or (iv) a combination of the methods
described above, as approved by the Committee.  If the number of shares of
Common Stock to be delivered to Employee is not a whole number, then the number
of shares of Common Stock shall be rounded down to the nearest whole number. 
Employee’s election regarding satisfaction of withholding obligations must be
made on or before the date that the amount of tax to be withheld is determined.

 

4.             Employment Relationship.  Nothing in this Agreement shall be
construed as constituting a commitment, guaranty, agreement, or understanding of
any kind or nature that the Company or its subsidiaries shall continue to employ
the Employee, and this Agreement shall not affect in any way the right of the
Company or any of its subsidiaries to terminate the employment of the Employee. 
For purposes of this Agreement, Employee shall be considered to be in the
employment of the Company as long as Employee remains an employee of either the
Company, any successor corporation or a parent or subsidiary corporation of the
Company or any successor corporation.  Any question as to whether and when there
has been a termination of such employment, and the cause of such termination,
shall be determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.

 

5.             Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, in a delegate to the extent of such delegation, pursuant to
the terms of the Plan or resolutions adopted in furtherance of the Plan,
including, without limitation, the right to make certain determinations and
elections with respect to the Restricted Shares.

 

9

--------------------------------------------------------------------------------


 

6.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all lawful successors to
Employee permitted under the terms of the Plan.

 

7.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without
reference to the principles of conflicts of laws.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

EMPLOYEE

 

 

 

Signed:

 

 

(This space intentionally left blank.)

 

*              *              *              *              *             
*              *              *              *

 

10

--------------------------------------------------------------------------------


 

Please Check the Appropriate Item (One of the lines must be checked):

 

o    I do not desire the alternative tax treatment provided for in the Internal
Revenue Code Section 83(b).

 

o    I do desire the alternative tax treatment provided for in Internal Revenue
Code Section 83(b) and desire that forms for such purpose be forwarded to me.

 

* I acknowledge that the Company has urged me to consult with a tax consultant
or advisor of my choice before the above block is checked.

 

Please furnish the following information for shareholder records:

 

 

 

 

 

(Given name and middle initial must

 

Social Security Number

be used for stock registry)

 

 

 

 

 

 

 

 

Address (Street)

 

Birth Date

 

 

Month/Day/Year

 

 

 

 

 

 

Address (City)

 

Day phone number

 

 

 

 

 

 

Address (Zip Code)

 

 

 

 

United States Citizen:  Yes o No o

 

PROMPTLY NOTIFY THIS OFFICE OF ANY CHANGE IN ADDRESS.

 

11

--------------------------------------------------------------------------------